Flanagan, J.
Relators were appellants in the case of Eason et al. v. Northern Indiana Public Service Co., being No. 18,408 in the Appellate Court of Indiana. On October 26, 1953, the Appellate Court decided that case with written opinion, duly filed on that day See 124 Ind. App. 53, 114 N. E. 2d 887.
Relators at that time found no fault with that decision or that opinion. They did not ask for a rehearing. They did not ask for a transfer to this court. They did not ask for a change in the mandate. They did not ask for a decision on any point not there decided. They did not ask for change in the spelling of a word or the dotting of an “i.” Not to this day have they asked for relief of any kind from the Appellate Court.
Yet, on the 30th day of December, 1953, after the elapse of two months from the filing of the opinion of the Appellate Court, relators file this petition in this court asking that this court mandate the Appellate *47Court and the Judges thereof to change the mandate in the opinion handed down on October 26, 1953, and decide questions not discussed in that opinion.
This proceeding is foreign to our statutory law of procedure and the rules of this court. The statute (Burns’ 1946 Replacement, §4-215) provides a procedure for litigants who are dissatisfied with a decision of the Appellate Court. This relators did not pursue. They have also failed to comply with Rule 2-23 of this court, in that no petition for rehearing was filed, and therefore no question is presented for our consideration. Steel Const. Co. v. Rossville Alc. & Chem. Co. (1938), 105 Ind. App. 520, 12 N. E. 2d 987, 16 N. E. 2d 698.
Petition denied.
Gilkison, J., concurs in result.
Note. — Reported in 116 N. E. 2d 299.